Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 18, 2018

                                     No. 04-18-00421-CV

    Pedro MARTINEZ, Superintendent of San Antonio Independent School District, et al.,
                                    Appellants

                                              v.

      SAN ANTONIO ALLIANCE OF TEACHERS AND SUPPORT PERSONNEL,
                               Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-08318
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
        The appellant Democracy Prep Public School’s motion for extension of time to file brief
is hereby GRANTED. Time is extended to August 13, 2018.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court